DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, has been entered.

Acknowledgments
In the reply, filed on June 23, 2022, Applicant amended claims 1, 2, 5, 9, 15, and 16.
Applicant cancelled claims 14 and 20.
In the final rejection of April 18, 2022, Examiner objected to claim 9. Applicant amended claim 9. Objection is withdrawn.
Examiner rejected claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claims 2 and 5; however, Applicant did not address all of the rejections. Rejection is maintained.
Examiner rejected claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Applicant cancelled claim 20. Rejection is withdrawn.
Currently, claims 1, 2, 4-12, 18, and 19 are under examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	 In regards to claim 1, lines 14-16 recite: when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a "curved" external surface of said cylindrical valve housing; however, such is new matter not described in the Specification. US 10,350,402 (corresponds to parent application US 13/525,205) instead recites: when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on the external “circular” surface of the housing (column 9, lines 10-14). Claims 2 and 4-8 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 9, lines 18-20 recite: when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a "curved" external surface of said cylindrical valve housing; however, such is new matter not described in the Specification. US 10,350,402 (corresponds to parent application US 13/525,205) instead recites: when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on the external “circular” surface of the housing (column 9, lines 10-14). Claims 10-12, 18, and 19 are rejected by virtue of being dependent upon claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 13 recites “a cylindrical valve housing”. Claim 1, line 7 previously recites “a non-pinching valve”. It is unclear whether “a cylindrical valve housing” is part of “a non-pinching valve” or a different component from “a non-pinching valve”. Claims 2 and 4-8 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 5, line 2 recites “the cylindrical valve housing of said non-pinching valve”. Claim 5 depends upon claim 1. Claim 1, line 13 recites “a cylindrical valve housing”; however, claim 1 does not recite that “the cylindrical valve housing” is part of “said non-pinching valve”. Thus, there is insufficient antecedent basis for “the cylindrical valve housing” being part of “said non-pinching valve”, as recited in claim 5.
	In regards to claim 5, line 3 recites “a valve handle”. Claim 5 depends upon claim 1. Claim 1, line 7 recites “a non-pinching valve”. It is unclear whether “a valve handle” is part of “a non-pinching valve” or a different component from “a non-pinching valve”. 
	In regards to claim 9, line 17 recites “a cylindrical valve housing”. Claim 9, line 12 previously recites “a non-pinching valve”. It is unclear whether “a cylindrical valve housing” is part of “a non-pinching valve” or a different component from “a non-pinching valve”. Claims 10-12, 18, and 19 are rejected by virtue of being dependent upon claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum (US 4,365,943), and further in view of Page (GB 117,997).
	In regards to claim 1, Durrum teaches a pump segment frame system (Figures 1-5) comprising: 
a pump segment frame (one of tube holders 62) comprising a first distal end (at one of clamps 66) and a second distal end (at one of clamps 64), wherein a pump segment (portion of one of tubes 74 between check valve 90 and check valve 88) is attached to said first distal end and said second distal end for preventing said pump segment from stretching (Figures 1 and 4)
a visual placement indicator (one of locking screws 84) configured for facilitating in a proper placement of said pump segment frame in a housing of a pump (Figures 1 and 4)
a non-pinching valve (check valve 90), said non-pinching valve disposed at said first distal end and configured to be disposed in said housing and to control a flow of a fluid without requiring pinching of a tube (inlet end 75a of one of tubes 74) (Figure 4), wherein said tube is releasably attached to said non-pinching valve (Figure 4)
Durrum does not teach the non-pinching valve comprising a slidable cover, wherein said slidable cover comprises a fluid flow channel comprising a first opening and a second opening, the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port. And Durrum does not teach the non-pinching valve disposed externally to a tube, as Durrum teaches the non-pinching valve disposed internally to a tube (inlet end 75a of one of tubes 74) (Figure 4). And Durrum does not teach the non-pinching valve to slidably move external to said tube, as Durrum teaches the non-pinching valve having a valve ball confined for movement adjacent a seat forming member by a retainer to permit flow in an upward direction (column 4, lines 32-42). Page teaches a pump segment system (Figures 1-3) comprising a non-pinching valve (Figures 1-3) comprising a slidable cover (plate or disc 9), said non-pinching valve disposed externally to a tube (one of pipes, which is connected to screw-threaded portion 6 having inlet pipe or passage 4) and to slidably move external to said tube to control a flow of a fluid without requiring pinching of said tube (page 3, lines 4-10)(Figure 2), wherein said slidable cover comprises a fluid flow channel (groove or recess 10) comprising a first opening and a second opening (Figure 2), the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on an external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port (Figure 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the non-pinching valve, of the system of Durrum, to comprise a slidable cover comprising a fluid flow channel comprising a first opening and a second opening, to be disposed externally to said tube, and to slidably move external to said tube, as taught by Page, as a valve formed in this manner will remain perfectly fluid-tight under all conditions, free from the defect, due to vibration, of wearing loose and at the same time easily manipulated (page 3, lines 18-20). Note: claim 1 is drawn to a pump segment frame system comprising: the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port, and thus the cylindrical valve housing having a curved external surface with a first opening of a first port and a second opening of a second port thereon is not a positively recited structure of the claimed pump segment frame system required to be found in the prior art in order to anticipate claim 1. The combination of Durrum and Page renders obvious the claimed pump segment frame system of claim 1 with the fluid flow channel in a configuration to be used with the cylindrical valve housing, as claimed.
	In regards to claim 2, in the modified system of Durrum and Page, Durrum does not teach wherein said non-pinching valve comprises a stop cock. Page teaches wherein said non-pinching valve comprises a stop cock (Title). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the non-pinching valve, of the modified system of Durrum and Page, to comprise a stop cock, as taught by Page, as a valve formed in this manner will remain perfectly fluid-tight under all conditions, free from the defect, due to vibration, of wearing loose and at the same time easily manipulated (page 3, lines 18-20).
	In regards to claim 4, in the modified system of Durrum and Page, Durrum teaches a pumping platen (portion of one of tube holders 62 between clamps 66 and 64) disposed between said first distal end and said second distal end of said pump segment frame (Figure 4).  
	In regards to claim 5, in the modified system of Durrum and Page, Durrum teaches wherein said pump segment frame is disposed between the valve housing (one of clamps 66) and a valve handle (one of locking screws 86) (Figure 4); however, Durrum does not teach that the valve housing is cylindrical and is of said non-pinching valve. Page teaches the cylindrical valve housing (disc or plate 1) of said non-pinching valve. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the valve housing, of the modified system of Durrum and Page, to be cylindrical and of said non-pinching valve, as taught by Page, as a valve formed in this manner will remain perfectly fluid-tight under all conditions, free from the defect, due to vibration, of wearing loose and at the same time easily manipulated (page 3, lines 18-20).
	In regards to claim 6, in the modified system of Durrum and Page, Durrum teaches a first pump segment interface (one of clamps 66) configured to receive a first distal end of said pump segment; and a second pump segment interface (one of clamps 64) configured to receive a second distal end of said pump segment (Figure 4). 
	 In regards to claim 8, in the modified system of Durrum and Page, Durrum teaches wherein said visual placement indicator comprises: a protrusion (one of locking screws 84) corresponding to an indention in said housing (Figure 4).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum and Page, as applied to claim 1 above, and further in view of Borsanyi et al (US 4,493,706).
	In regards to claim 7, in the modified system of Durrum and Page, Durrum is silent about a pump segment view window configured for viewing said pump segment during operation of said pump. Borsanyi et al teaches a pump segment frame system (Figures 1-9) comprising a pump segment view window (portion of platen 43 and portion of facing 44 having sufficient transparency) configured for viewing a pump segment (tube 12) during operation of a pump (column 8, lines 49-61). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified system, of Durrum and Page, with a pump segment view window, as taught by Borsanyi et al, as such will permit a user or operator to view the movement of fluid therethrough the pump segment (column 8, lines 49-53).

Claims 9-12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum, and further in view of Wang et al (US 2011/0071465) and Page.
	In regards to claim 9, Durrum teaches a pumping system (Figures 1-5) comprising: 
a pump (multichannel pump having roller 36) configured for pumping a fluid (column 2, lines 65-66)
a pump segment (portion of one of tubes 74 between check valve 90 and check valve 88) configured for conveying said fluid based on compression of said pump segment generated by said pump (Figure 4)
a pump segment frame (one of tube holders 62) comprising: 
a first distal end (at one of clamps 66) and a second distal end (at one of clamps 64), wherein said pump segment is attached to said first distal end and said second distal end for preventing said pump segment from stretching (Figures 1 and 4)
a visual placement indicator (one of locking screws 84) configured for facilitating in a proper placement of said pump segment frame in said housing (Figures 1 and 4)
a non-pinching valve (check valve 90) disposed at said first distal end and configured to be disposed in said housing and to control a flow of said fluid without requiring pinching of a tube (inlet end 75a of one of tubes 74) (Figure 4)
Durrum is silent about whether the pump is specifically configured for pumping the fluid in a medical environment, said pump comprising a door for access within a housing of said pump. Wang et al teaches a pumping system (Figure 10) comprising a pump (cycler 14) configured for pumping a fluid in a medical environment (paragraphs [0139][0141]), said pump comprising a door (door 141) for access within a housing (housing 82) of said pump. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump, of the system of Durrum, to be configured for pumping the fluid in a medical environment, as taught by Wang et al, as such will allow for performing peritoneal dialysis by the periodic infusion of sterile aqueous solution (called peritoneal dialysis solution, or dialysate) into the peritoneal cavity of a patient, wherein diffusion and osmosis exchanges take place between the solution and the bloodstream across the natural body membranes, wherein these exchanges transfer waste products to the dialysate that the kidneys normally excrete, wherein the waste products typically consist of solutes like sodium and chloride ions, and other compounds normally excreted through the kidneys like urea, creatinine, and water (paragraph [0001]). And it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump, of the modified system of Durrum and Wang et al, to comprise a door, as taught by Wang et al, as such will interact with the pump segment frame to pump and control fluid flow in the pump segment (paragraph [0142]) and will allow for enclosing at least some of the components within the housing (paragraph [0048]).
	And Durrum does not teach the non-pinching valve comprising a slidable cover, wherein said slidable cover comprises a fluid flow channel comprising a first opening and a second opening, the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port. And Durrum does not teach the non-pinching valve disposed externally to a tube, as Durrum teaches the non-pinching valve disposed internally to a tube (inlet end 75a of one of tubes 74) (Figure 4). And Durrum does not teach the non-pinching valve to slidably move external to said tube, as Durrum teaches the non-pinching valve having a valve ball confined for movement adjacent a seat forming member by a retainer to permit flow in an upward direction (column 4, lines 32-42). Page teaches a pumping system (Figures 1-3) comprising a non-pinching valve (Figures 1-3) comprising a slidable cover (plate or disc 9) and disposed externally to a tube (one of pipes, which is connected to screw-threaded portion 6 having inlet pipe or passage 4) and to slidably move external to said tube to control a flow of a fluid without requiring pinching of said tube (page 3, lines 4-10)(Figure 2), wherein said slidable cover comprises a fluid flow channel (groove or recess 10) comprising a first opening and a second opening (Figure 2), the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on an external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port (Figure 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the non-pinching valve, of the modified system of Durrum and Wang et al, to comprise a slidable cover comprising a fluid flow channel comprising a first opening and a second opening, to be disposed externally to said tube, and to slidably move external to said tube, as taught by Page, as a valve formed in this manner will remain perfectly fluid-tight under all conditions, free from the defect, due to vibration, of wearing loose and at the same time easily manipulated (page 3, lines 18-20). Note: claim 9 is drawn to a pumping system comprising: the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port, and thus the cylindrical valve housing having a curved external surface with a first opening of a first port and a second opening of a second port thereon is not a positively recited structure of the claimed pumping system required to be found in the prior art in order to anticipate claim 9. The combination of Durrum, Wang et al, and Page renders obvious the claimed pumping system of claim 9 with the fluid flow channel in a configuration to be used with the cylindrical valve housing, as claimed.
	In regards to claim 10, in the modified system of Durrum, Wang et al, and Page, Durrum teaches wherein said pump comprises: an infusion pump (column 4, lines 60-66).
	In regards to claim 11, in the modified system of Durrum, Wang et al, and Page, Durrum is silent about wherein said non-pinching valve is actuated into an open position when said door is in a closed position. Wang et al teaches wherein a valve (occluder stop 29 and occluder 147) is actuated into an open position when said door is in a closed position (Upon closing of door 141… Generally, the occluder 147 may allow flow through the lines 34, 28, and 26 when the cycler is operating (and operating properly)) (paragraph [0173]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify said non-pinching valve, of the modified system of Durrum, Wang et al, and Page, to be actuated into an open position when said door is in a closed position, as taught by Wang et al, as such will allow flow through the pump segment when the pump is operating (and operating properly) (paragraph [0173]).
	In regards to claim 12, in the modified system of Durrum, Wang et al, and Page, Durrum is silent about wherein said non-pinching valve is actuated into a closed position when said door is in an open position. And Wang et al does not teach wherein said valve is actuated into a closed position when said door is in an open position. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify said non-pinching valve, of the modified system of Durrum, Wang et al, and Page, to be actuated into a closed position when said door is in an open position, as such will prevent unnecessary fluid flow when the pump is not intended to be used, which coincides with the door being open.
	In regards to claim 18, in the modified system of Durrum, Wang et al, and Page, Durrum teaches wherein said pump segment frame further comprises: a pumping platen (portion of one of tube holders 62 between clamps 66 and 64) disposed between said first distal end and said second distal end of said pump segment frame (Figure 4).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durrum, Wang et al, and Page, as applied to claim 9 above, and further in view of Borsanyi et al.
	In regards to claim 19, in the modified system of Durrum, Wang et al, and Page, Durrum is silent about wherein said pump segment frame further comprises: a pump segment view window configured for viewing said pump segment during operation of said pump. Borsanyi et al teaches a pumping system (Figures 1-9) wherein a pump segment frame (platen 43 and facing 44) comprises: a pump segment view window (portion of platen 43 and portion of facing 44 having sufficient transparency) configured for viewing a pump segment (tube 12) during operation of a pump (column 8, lines 49-61). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump segment frame, of the modified system of Durrum, Wang et al, and Page, with a pump segment view window, as taught by Borsanyi et al, as such will permit a user or operator to view the movement of fluid therethrough the pump segment (column 8, lines 49-53).

Response to Arguments
Applicant's arguments filed June 23, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: The Office Action at page 11 acknowledges that Durrum and Wang do not teach these features, but points to Page as making up for the acknowledged deficiencies of Durham and Page. In view of FIG. 2 of Page as shown below, Page discloses "[l]ocated within the interior of this outer cover or casing is a flat round plate or disc 9 provided with a groove or recess 10" (col. 3, lines 4-5). Thus, Page clearly teaches the surface of the disc 9 is flat. However, Page is silent as to the groove 10 being disposed on a curved cylindrical outer surface of the disc 9. Accordingly, Page does not teach or suggest "when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing," as recited by amended independent claim 1 (Remarks, page 8). Examiner disagrees. First, the plate or disc 9 in Page corresponds to the claimed slidable cover. Claim 1 does not exclude a surface of the slidable cover from being flat. Second, claim 1 does not require the fluid flow channel to be disposed on a curved cylindrical outer surface of the slidable cover. Claim 1 instead recites: wherein said slidable cover comprises a fluid flow channel comprising a first opening and a second opening, the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port. Page renders obvious wherein said slidable cover (plate or disc 9) comprises a fluid flow channel (groove or recess 10) comprising a first opening and a second opening (Figure 2), the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on an external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port (Figure 2). Note: claim 1 is drawn to a pump segment frame system comprising: the fluid flow channel configured to receive said fluid flow from a first opening of a first port of a cylindrical valve housing and transmit said fluid flow to a second opening of a second port of said cylindrical valve housing when the first opening and the second opening of said fluid flow channel respectively align with the first opening of the first port and the second opening of the second port on a curved external surface of said cylindrical valve housing so that the first opening of said fluid flow channel is disposed over the first opening of said first port and the second opening of said fluid flow channel is disposed over the second opening of said second port, and thus the cylindrical valve housing having a curved external surface with a first opening of a first port and a second opening of a second port thereon is not a positively recited structure of the claimed pump segment frame system required to be found in the prior art in order to anticipate claim 1. The combination of Durrum and Page renders obvious the claimed pump segment frame system of claim 1 with the fluid flow channel in a configuration to be used with the cylindrical valve housing, as claimed.
	In regards to claim 9, Applicant argued: For the foregoing reasons, the applied references do not teach or suggest each and every element of independent claim 9 as amended. Accordingly, amended independent claim 9 is seen to be allowable (Remarks, page 9). Examiner disagrees and maintains the rejection of claim 9 for the same reasons as provided above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783